Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/30/20 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 24 both recite “the overall external volume of the cargo carrier”. There is insufficient antecedent basis for this limitation in the claims.
Claims 19, 25, and 37 recite “a convex hull enveloping both of said base and said lid”. As currently written, this limitation sounds as if there is a hull element in addition to the base and the lid. The specification refers to a hull with both reference numbers 6 and 7 which only point to dashed lines in Figures 2, 6, and 7, where the dashed lines seem to only define the general perimeter of the base and lid as if the claimed “hull” is not actually an additional structural element but rather just the outer wall 
Claims 21, 27, and 35 all recite the limitation “substantially flush”. The scope of this limitation is unclear. “Substantially” seems to imply “close to” or “almost” flush, but once something is close to or almost flush, it is no longer flush at all.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 19 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiebe et al. (US 7,144,070 B2).
Regarding claim 19, Wiebe discloses a rooftop cargo carrier (Figure 5), comprising: a base (40) having a trough shape with an interior space for stowing goods to be transported therein; an openable and closable lid (34/36) hingedly coupled (see “lid assembly 34 also has shell top 40 hinged to the lip member 36” in col. 5 lines 36-37) with said base; and an add-on portion (24, Figure 3) that at least partially extends outside of a convex hull enveloping both of said base and said lid, wherein said add-on portion is attached to at least one of said base and said lid (see “lid assembly 34 is removably coupled to 
Regarding claim 26, Wiebe discloses the rooftop cargo carrier according to claim 19, further comprising fixation members (74) for fixing the rooftop cargo carrier to a vehicle (see col. 7 lines 50-55).  
34. (New) The rooftop cargo carrier according to claim 19, wherein said add-on portion comprises a spoiler portion attached to said lid.  
7.	Claims 19, 26, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinn (US 6,234,371 B1).
Regarding claim 19, Sinn discloses a rooftop cargo carrier, comprising: a base (2) having a trough shape with an interior space for stowing goods to be transported therein; an openable and closable lid (3) hingedly coupled (see claim 1, “covering tarpaulin (3)…is attached at the bottom shell in a detachable way or in a partially open-swivellable way”) with said base; and an add-on portion (4) that at least partially extends outside of a convex hull enveloping both of said base and said lid, wherein said add-on portion is attached to at least one of said base and said lid (via 5) for enlarging the overall external volume of the cargo carrier, and wherein said add-on portion is added to an outer surface of at least one of said base and said lid.
Regarding claim 26, Sinn discloses the rooftop cargo carrier according to claim 19, further comprising fixation members (1) for fixing the rooftop cargo carrier to a vehicle.
Regarding claim 34, Sinn discloses the rooftop cargo carrier according to claim 19, wherein said add-on portion comprises a spoiler portion attached to said lid (Sinn Figures show 4 having a shape that can be considered a spoiler, i.e. sloped upwardly at the rear).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        4/6/21